IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0663
                                Filed March 6, 2019


IN RE THE MARRIAGE OF JYOTHSNA LATHA MADHAMANCHI
AND MADHU BABU DANDAMUDI

Upon the Petition of
JYOTHSNA LATHA MADHAMANCHI,
      Petitioner-Appellant,

And Concerning
MADHU BABU DANDAMUDI,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Marlita A. Greve,

Judge.



       The appellant appeals from the child custody, spousal support, and attorney

fee provisions of the decree dissolving her marriage. AFFIRMED.



       Andrew B. Howie of Shindler, Anderson, Goplerud & Weese, P.C., West

Des Moines, for appellant.

       H.J. Dane and Ryan M. Beckenbaugh of H.J. Dane Law Office, Davenport,

for appellee.



       Considered by Vogel, C.J., Vaitheswaran, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                         2


VOGEL, Chief Judge.

      Jyothsna Madhamanchi (Jo) appeals from the child custody, spousal

support, and attorney fee provisions of the January 29, 2018 decree dissolving her

marriage to Madhu Dandamudi. She asserts the district court should have placed

their child in her physical care or it should have ordered additional visitation,

communication, and transportation for the child. She also requests increased

spousal support, trial attorney fees, and appellate attorney fees. Placing weight

on the district court’s findings of credibility, we affirm the decree and decline to

award appellate attorney fees.

      Both Jo and Madhu were born in 1979 and 1976 respectively. On June 19,

2010, they were married in India but soon moved to the United States. The parties’

child, A.D., was born in the United States in June 2015. Madhu has a bachelor’s

degree in computer science and engineering. At the time of trial, he worked as a

software engineer in Urbandale earning about $104,000 per year. Jo testified she

has a bachelor’s degree in zoology but has not held a job in the last twenty years.

      On December 30, 2016, Jo filed a petition for separate maintenance. On

January 27, 2017, Madhu filed an answer and counter petition for dissolution of

marriage. After a contentious series of motions requesting sanctions or other

orders, trial on the dissolution was held November 7, 2017, and January 4, 2018.

On January 29, the court issued the dissolution decree, which (1) divided the

parties’ assets and liabilities, (2) ordered joint legal custody of A.D., (3) placed

physical care of A.D. with Madhu and ordered visitation with Jo, (4) declined to

award child support, (5) ordered Madhu to pay spousal support, (6) declined to

award attorney fees and ordered Jo to pay costs, and (7) imposed sanctions on
                                           3


Jo. Both parties filed post-trial motions to amend or enlarge, and the court issued

its ruling on the motions on March 25. Jo now appeals.

       “We review claimed error in dissolution-of-marriage decrees de novo.

Although we decide the issues raised on appeal anew, we give weight to the trial

court’s factual findings, especially with respect to the credibility of the witnesses.”

In re Marriage of Witten, 672 N.W.2d 768, 773 (Iowa 2003).

       We note the district court made a strong credibility finding:

       The court had a difficult time believing quite a bit Jo’s testimony. This
       was especially evident during the testimony related to the Motion for
       Sanctions. Jo admitted she lied to the court on several occasions
       related to whether she had a Visa allowing her to be in or return to
       the United States. Further, Jo’s claims of abuse, as well as her
       claims of needing to be bedridden for four months after the child’s
       birth due to a Caesarian section delivery are just a few examples of
       the difficulty in believing Jo’s testimony. The court finds Madhu’s
       testimony was much more believable, much more reasonable, and
       made more sense.

We give weight to this determination of credibility. See id.

       First, Jo challenges the placement of physical care of A.D. with Madhu.

“When considering the issue of physical care, the child’s best interest is the

overriding consideration.” In re Marriage of Fennelly, 737 N.W.2d 97, 101 (Iowa

2007). In placing physical care, the district court found the following:

              The court is convinced the child’s best interests require that
       she be placed in the physical care and custody of Madhu. He has
       been her primary caregiver until Jo took the child to India and refused
       to return even though she had authority to do so.[1] Madhu
       recognizes the needs of this child require a clean living environment,
       proper clothing, medical care, stimulation and involvement by the
       parents with the child, and is willing to maintain a relationship

1
 We note the record shows Madhu, Jo, and A.D. traveled to India together shortly after
A.D.’s birth in 2015. The parties then decided Madhu would return to the United States
while Jo and A.D. remained in India with Jo’s parents. Jo and A.D. returned to the United
States in September 2017 after Madhu arranged for travel.
                                           4


       between the child and her mother and mother’s family. On the other
       hand, the court found Jo is deficient in virtually all of these areas.
       The court fully agrees with Madhu that if primary physical care is with
       Jo, his relationship with the child will be non-existent, if not destroyed
       entirely.
               The child deserves to have a good, solid and loving
       relationship with her mother and her father. Madhu has proven to
       the court he is willing and will foster a good relationship between the
       child and her mother. To the contrary, Jo and her family have proven
       to the court that she will eventually destroy any attempt at a good
       relationship between the child and her father simply for revenge
       purposes. That is not in the child’s best interests and is wholly unfair
       to her. Jo’s behaviors to date indicate she cannot provide the
       requisite care and support the child needs in all aspects of her life.
       Madhu can provide the proper day-to-day care and can provide
       superior care in fostering a good relationship between mother and
       child and father and child. The court finds it is in A.D.’s best interests
       to be placed with her father for primary physical care where she will
       be in an environment most likely to provide her with healthy physical,
       mental, and social maturity.

       It is apparent from our reading of the transcript that the district court took

great pains to make sure both parties were given ample opportunity to fully relate

their versions of what has transpired within this family over the past few years. In

the end, the court was persuaded Madhu was far more credible and would provide

the better care for A.D. We agree with the district court that placing physical care

of A.D. with Madhu is in the child’s best interests.2 See id.

       Second, Jo appeals the visitation provisions, requesting increased

visitation, an order regarding communication with A.D. via telephone or similar

technology, and an equitable division of transportation and expenses for visitation.

Generally, “[l]iberal visitation rights are in the best interests of the [child].” In re

Marriage of Ruden, 509 N.W.2d 494, 496 (Iowa Ct. App. 1993). The district court



2
 Noting Jo’s lack of employment and uncertainty of her visa status, the court declined to
order Jo to pay child support.
                                         5


granted Jo visitation on alternating weekends, and it granted her visitation on

Wednesdays overnight as long as she and Madhu live no more than ten miles

apart. The court also initially ordered Madhu responsible for all transportation and

expenses for visitation. However, in its post-trial ruling, the court noted that Jo—

contrary to her testimony that she intended to move from Bettendorf to Des

Moines—had moved from Iowa to New Jersey. Accordingly, the court modified

the decree to order Madhu responsible for all transportation and expenses for

visitation only if the parties live no more than ten miles apart; otherwise, Jo is

responsible for all transportation and expenses for visitation. We agree with the

visitation schedule and division of transportation and expenses as it was Jo’s

decision to move so far away, making visitation much more complicated and

expensive. The court did not address communication and we decline to do so,

though inherent in the district court’s decree was that each parent would support

A.D.’s relationship with the other parent.

       Third, Jo requests an increase in spousal support. “[S]pousal support lies

in the discretion of the court,” and “we must decide each case based upon its own

particular circumstances.” In re Marriage of Gust, 858 N.W.2d 402, 408 (Iowa

2015); see also Iowa Code § 598.21A(1) (2017) (providing factors for spousal

support). The court ordered Madhu to pay $1500 in spousal support for six years

or until Jo dies or remarries, whichever comes first.      While Jo has not held

employment for at least twenty years, we note the parties were married for less

than eight years, she is relatively young and in good health, she has some

educational training from India, and at trial she testified she needs five years of
                                          6


support if she stays in the United States. Therefore, we agree with the court’s

award of spousal support.

       Fourth, Jo argues the district court should have awarded her attorney fees.

“An award of attorney fees is not a matter of right, but rests within the court’s

discretion and the parties’ financial positions.” In re Marriage of Miller, 552 N.W.2d

460, 465 (Iowa Ct. App. 1996). The court found “Jo’s actions, including the lies to

the court and the extension of this case due to her absence with the child from the

country, all contributed to Madhu’s amount of attorney’s fees,” and it declined to

order him to pay Jo’s attorney fees based on her actions. We find no abuse of

discretion in this decision.

       Finally, Jo requests appellate attorney fees. Appellate attorney fees are

within the discretion of the appellate court. In re Marriage of Ask, 551 N.W.2d 643,

646 (Iowa 1996). “In determining whether to award appellate attorney fees, we

consider the needs of the party making the request, the ability of the other party to

pay, and whether the party making the request was obligated to defend the

decision of the trial court on appeal.” In re Marriage of Hoffman, 891 N.W.2d 849,

852 (Iowa Ct. App. 2016) (quoting In re Marriage of Kurtt, 561 N.W.2d 385, 389

(Iowa Ct. App. 1997)). Jo was not successful on appeal, and we decline to award

appellate attorney fees.

       AFFIRMED.